DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2021 has been entered.

Status of Claims
Claims 1, 9, 11, 13, and 16 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined. 
The examiner notes that Examiner Kelly D. Williams is no longer the Examiner of Record.  Examiner Jennifer M. Anda is now the Examiner of record.  


Response to Amendment

Applicant’s claim amendments filed 6 December 2021 have overcome all of the previous claim rejections under 35 U.S.C. 103. Therefore, the previous claim rejections of claims 1-20 have been withdrawn. However, the amendments have necessitated new grounds of rejection, below.
Response to Arguments
Applicant’s arguments, see last paragraph of page 10, in view of the amendment, filed 6 December 2021 with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Roy et al US Patent No. 9,262,929).  
The examiner notes that Applicant argues that Schultz does not suggest recognizing or monitoring of ground hazards.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  recognizing or monitoring of ground hazards) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12 recites “the selected time is future time”.  The examiner believes this should be replaced with “the selected time is a future time”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “an aerial vehicle” in line 5.  Further, claim 16 recites “a drone” in lines 1-2.  It is not clear if the aerial vehicle is the same or different than the drone that is previously recited.  
Claims 17-20 depend from claim 16 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 16.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al. (Pub. No.: US 2003/0093219 Al, hereinafter “Schultz”) in view of Roy et al. (US Patent No. 9,262,929, hereinafter “Roy”).
With respect to claim 1, Schultz discloses a method comprising 
determining a flight path for an aerial vehicle (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", the route solver determines a flight path for the flight to be taken Paragraph 0070);
calculating at least one risk area along the flight path based on risk-related data associated with the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards", This means the hazard areas are calculated based on data and presented to the operator);
generating a representation of the at least one risk area as a virtual obstacle object (Paragraph 0036, "The three dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component"); and
rendering the virtual obstacle object in a user interface of a device in relation to the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled”).
Schultz fails to explicitly teach wherein the risk-related data includes at least dynamic population density data and wherein the dynamic population density data is determined from data sources selected from two or more of: traffic data, public transport routing request data, smart city data, social media data and event data. However, this feature is taught by Roy (“automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account. For example, when a UAV is flying near certain populations or regions of a community…determine flight plans that avoid flying over temporarily or permanently dense population areas….”, see at least column 3, lines  1-18 and “Further, the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas…information regarding areas that should be avoided or preferred for safety reasons…” see at least column 4, lines 43-57 and  “…As shown in table 900, a temporary public gathering is planned for the sports arena on the afternoon of a particular day of a particular month.” see at least column 25, lines 60-65” and “For instance, a web mapping service application may store the location of a plurality of businesses, public spaces, and residential homes. In one example, the computing device 600 may collect semantic data from a web mapping service application to identifying one or more land uses present in a given geographic area. In some examples, a web mapping service application may also provide real-time or historical traffic information. For example, a web mapping service application may provide real-time traffic alerts regarding high road congestion; See at least column 20, lines 5-15).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Schultz with the aforementioned feature of Roy in order to increase the robustness of the risk determination and make a real-time decison. Roy teaches dynamic population density impacting safety of flying a drone in densely populated areas (““Further, the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas…information regarding areas that should be avoided or preferred for safety reasons…” see at least column 4, lines 43-57).
With respect to claim 2, the combination of Schultz in view of Roy teaches the method of claim 1. Additionally, Schultz teaches wherein the risk-related data further includes at least one of: electromagnetic field data; data on an absence of location signals; weather data; network coverage data; and aviation related data (Paragraph 0078, "Hazards are severe weather, volcanic ash, special use airspace, and politically sensitive regions").
With respect to claim 3, the combination of Schultz in view of Roy teaches the method of claim 1. Additionally, Schultz teaches wherein the virtual obstacle object represents a risk to the aerial vehicle that is not visible (Paragraph 0078, It is obvious that some of these hazards are not necessarily visible but still might pose a risk to the aerial vehicle).
With respect to claim 6, the combination of Schultz in view of Roy teaches the method of claim 1. Additionally, Schultz teaches initiating a generation of a different flight path based on determining that a risk level associated with the at least one risk area is above a risk threshold (Paragraph 0011, "When hazard areas are encountered, movement to new nodes is explored in multiple vertical paths in an attempt to find low cost transitions which do not pass through the hazard”, This means that a new flight path is generated when it is determined that the aircraft will be passing through a risk area).
With respect to claim 7, the combination of Schultz in view of Roy teaches the method of claim 1. Additionally, Schultz teaches wherein the user interface is associated with a trip planning application, an augmented reality application, or a combination thereof (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", This means that the user interface is associated with a trip planning application).
 With respect to claim 8, the combination of Schultz in view of Roy teaches the method of claim 7. Additionally, Schultz teaches wherein the augmented reality application is used by a pilot or a co-pilot of the aerial vehicle during a flight (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards").
With respect to claim 9, Schultz discloses an apparatus comprising:
at least one processor (Paragraph 0070, "A processor receives wind and temperature information 115"); and
at least one memory including computer program code for one or more programs (Paragraph 0034, "Software for the system is stored on computer readable medium"),
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
determine a flight path for an aerial vehicle (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", the route solver determines a flight path for the flight to be taken);
calculate at least one risk area along the flight path based on risk-related data associated with the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards", This means the hazard areas are calculated based on data and presented to the operator);
generate a representation of the at least one risk area as a virtual obstacle object (Paragraph 0036, "The three dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component"); and
render the virtual obstacle object in a user interface of a device in relation to the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled").
Schultz fails to explicitly teach wherein the risk-related data includes at least dynamic population density data and wherein the dynamic population density data is determined from data sources selected from two or more of: traffic data, public transport routing request data, smart city data, social media data and event data. However, this feature is taught by Roy (“automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account. For example, when a UAV is flying near certain populations or regions of a community…determine flight plans that avoid flying over temporarily or permanently dense population areas….”, see at least column 3, lines  1-18 and “Further, the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas…information regarding areas that should be avoided or preferred for safety reasons…” see at least column 4, lines 43-57 and  “…As shown in table 900, a temporary public gathering is planned for the sports arena on the afternoon of a particular day of a particular month.” see at least column 25, lines 60-65” and “For instance, a web mapping service application may store the location of a plurality of businesses, public spaces, and residential homes. In one example, the computing device 600 may collect semantic data from a web mapping service application to identifying one or more land uses present in a given geographic area. In some examples, a web mapping service application may also provide real-time or historical traffic information. For example, a web mapping service application may provide real-time traffic alerts regarding high road congestion; See at least column 20, lines 5-15).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Schultz with the aforementioned feature of Roy in order to increase the robustness of the risk determination and make a real-time decision. Roy teaches dynamic population density impacting safety of flying a drone in densely populated areas (““Further, the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas…information regarding areas that should be avoided or preferred for safety reasons…” see at least column 4, lines 43-57).
With respect to claim 10, the combination of Schultz in view of Roy teaches the apparatus of claim 9. Additionally, Roy teaches wherein the apparatus is further caused to: select an area of interest from among the at least one risk area (areas of interest represented by A-N; see for example Figure 9, and 11,); determine human activity data for the area of interest, wherein the human activity data includes a plurality of data sources; and generate a prediction of a population density in the area of interest at a selected time based on the human activity data (parades, events, calendar information. Posts to social networks, real-time traffic information; see at least column 19, lines 1-10, 40-60 and column 20, lines 1-10).
Before the effective filing date of the claimed invention, it would have been obvious to further modify the combination of Schultz in view of Roy with the aforementioned additional feature of Roy in order to further increase the robustness of the risk determination.
With respect to claim 13, the combination of Shultz in view of Roy teaches the apparatus of claim 10. Additionally, Roy teaches wherein the plurality of data sources further includes at least one of: positioning data from a mobile device; mobile communications operator data (UAV system 400 may receive location information (e.g., GPS coordinates, etc.) from the user's mobile phone; see at least column 9, lines 17-20, or column 13, lines 24-27)
Before the effective filing date of the claimed invention, it would have been obvious to further modify the combination of Schultz in view of Roy with the aforementioned additional feature of Roy in order to further increase the robustness of the risk determination.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy, as applied to claim 1, and further in view of Abernathy et al. (Pub. No.: US 2016/0137309 A1, hereinafter “Abernathy”).
With respect to claim 4, the combination of Shultz in view of Roy teaches the method of claim 1. Neither Shultz nor Roy teach the following features. 
However, these features are taught by Abernathy: updating the risk-related data continuously, periodically, according to a schedule, or a combination thereof, and updating the at least one risk area, the virtual obstacle object, the flight path, or a combination thereof based on the updated risk-related data (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments", this means that the risk-related data is being periodically updated which allows for the risk area risk area to also be updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Schultz in view of Roy to incorporate the teachings of Abernathy of updating the risk related data based on a certain criteria. Doing so would ensure that the calculated hazard areas being used to determine the flight path are kept up to date and account for any changes that might occur making the flight path safer.
With respect to claim 5, the combination of the previously cited prior art teaches the method of claim 4. Additionally, Abernathy teaches dynamically adjusting at least one dimension of the virtual obstacle object as a function of time based on the updating of the at least one risk area (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments”, this means that the size and shape of the risk area is being dynamically adjusted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of the previously cited prior art to incorporate the aforementioned teachings of Abernathy of adjusting the hazards based on a certain criteria. Doing so would ensure that the calculated hazard areas being used to determine the flight path are kept up to date and account for any changes that might occur making the flight path safer.
Claim(s) 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy, as applied claim 10, and further in view of Lookingbill (Pub. No.: US 8,484,151 B1).
With respect to claim 11, the combination of Shultz in view of Roy teaches the apparatus of claim 10. Neither Shultz nor Roy teach the following features. 
However, these features are taught by Lookingbill: wherein the prediction of the human population density is generated based on a trained machine learning model (Column 8 Line 50, "The estimate generation module 320 uses the values of the weight parameters learned by the learning module 318 in combination with the historical 312 and current 314 datasets to solve for the state variables x in the MRF model"), and wherein the trained machine learning model is trained using ground truth data (Column 6 Line 11, "A current dataset 314 within the storage module 310 stores current data describing data points observed in a current time interval”, Fig. 3) correlating reference historical human activity data to ground truth population density data (Column 5 Line 55, "The historical data describe data points for a particular geographic area for which the population density will be predicted").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Roy with the aforementioned features of Lookingbill in order to increase the accuracy of the population density determination.
With respect to claim 12, the combination of Shultz in view of Roy teaches the apparatus of claim 10. Neither Shultz nor Roy teach the following features.
However, these features are taught by Lookingbill: wherein the selected time is future time that is provided with respect to a time of day, a day, a week, a season, a year, or a combination thereof (Column 12 Line 42, "The request can specify a date/time for which the current predicted population density is unavailable (e.g., a future date)").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Roy with the aforementioned features of Lookingbill in order to increase the accuracy of the risk determination for the flight path based on a future time when the aircraft will be present in the respective risk area.
With respect to claim 14, the combination of Shultz in view of Roy teaches the apparatus of claim 10. Neither Shultz nor Roy teach the following features.
However, these features are taught by Lookingbill: wherein the apparatus is further caused to: select an event occurring or expected to occur in the area of interest at the selected time, wherein the prediction of the population density is further based on the event (Column 12 Line 40, "Date and/or time of day may be used to acquire risk CAs and/or REs associated with time-variant conditions such as, for example, surface roads and rush hour traffic as well as stadiums and schedules events").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Roy with the aforementioned features of Lookingbill in order to increase the accuracy of the risk determination for the flight path at a future time when the aircraft will be present in the respective risk area.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy, as applied to claim 10, and further in view of Bertram et al. (Pub. No.: US 9,542,849 B1, hereinafter “Bertram”).
With respect to claim 15, the combination of Schultz in view of Roy teaches the apparatus of claim 9. Neither Schultz nor Roy teach the following features.
However, these features are taught by Bertram: wherein the apparatus is further caused to: generate a visual representation of the population density, wherein a dimension of the visual representation is based on the population density (see at least: Fig. 2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Shultz in view of Roy with the aforementioned features of Bertram. Doing so would increase awareness of risks in different areas and ensure that the flight path passes over the areas that would be at least risk from in case an emergency occurs and thus would increase safety.
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy and further in view of Parrello et al. (Pub. No.: US 2019/0127067 Al, hereinafter “Parrello”).
With respect to claim 16, Schultz discloses a non-transitory computer-readable storage medium for routing a drone using digital map data, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform (Paragraph 0034, "Software for the system is stored on computer readable medium"): 
determining a flight path for an aerial vehicle (Paragraph 0073, "The operator, pilot or dispatcher can interact with the route solver through the user interface 125", the route solver determines a flight path for the flight to be taken);
calculating at least one risk area along the flight path based on risk-related data associated with the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards", This means the hazard areas are calculated based on data and presented to the operator);
generating a representation of the at least one risk area as a virtual obstacle object (Paragraph 0036, "The three dimension hazard areas are represented as polygons having a height and, which may also have velocity and direction component"); and
rendering the virtual obstacle object in a user interface of a device in relation to the flight path (Paragraph 0073, "The operator views the route planning situation on a world map of countries with overlays of wind fields, and hazards. Hazards are shown as polygons, and are labeled").
Schultz fails to explicitly teach wherein the risk-related data includes at least dynamic population density data and wherein the dynamic population density data is determined from data sources selected from two or more of: traffic data, public transport routing request data, smart city data, social media data and event data. However, this feature is taught by Roy (“automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account. For example, when a UAV is flying near certain populations or regions of a community…determine flight plans that avoid flying over temporarily or permanently dense population areas….”, see at least column 3, lines  1-18 and “Further, the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas…information regarding areas that should be avoided or preferred for safety reasons…” see at least column 4, lines 43-57 and  “…As shown in table 900, a temporary public gathering is planned for the sports arena on the afternoon of a particular day of a particular month.” see at least column 25, lines 60-65” and “For instance, a web mapping service application may store the location of a plurality of businesses, public spaces, and residential homes. In one example, the computing device 600 may collect semantic data from a web mapping service application to identifying one or more land uses present in a given geographic area. In some examples, a web mapping service application may also provide real-time or historical traffic information. For example, a web mapping service application may provide real-time traffic alerts regarding high road congestion; See at least column 20, lines 5-15).
Before the effective filing date of the claimed invention, it would have been obvious to modify the invention of Schultz with the aforementioned feature of Roy in order to increase the robustness of the risk determination and make a real-time decison. Roy teaches dynamic population density impacting safety of flying a drone in densely populated areas (““Further, the term “societal-consideration data” as used herein should be understood to include data related to societal considerations that may influence where and/or how UAVs travel, such as one or any combination of information regarding temporary or permanent densely populated areas…information regarding areas that should be avoided or preferred for safety reasons…” see at least column 4, lines 43-57).
Neither Schultz nor Roy teach the digital map data representing a network of underground passageways, interior passageways, or a combination thereof. However, this feature is taught by Parrello ("At least a portion of the flight path is underground", indoors p. [0004] and [0008]]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Schultz in view of Roy to operate in an underground and/or indoor environment as taught by Parrello to utilize the risk management benefits of Schutlz’s invention when navigating underground flight paths. Roy suggests that risk calculations based on dynamic population density in an area can reduce injury to people in a crowded area. A person of ordinary skill in the art would recognize the benefit of this risk strategy for both crowds of people gathered outdoors and crowds of people gathered indoors. Moreover, Parrello teaches the need for effective operation of autonomous aerial vehicles specifically in underground and/or indoor environments where GPS systems may be unavailable or ineffective while also acknowledging the utility of an autonomous aerial vehicle for both outdoor and underground or indoor missions.
With respect to claim 17, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 16. Additionally, Schultz teaches wherein the risk-related data further includes at least one of: electromagnetic field data; data on an absence of location signals; weather data; network coverage data; and aviation related data (Paragraph 0078, "Hazards are severe weather, volcanic ash, special use airspace, and politically sensitive regions”).
With respect to claim 18, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 17. Additionally, Schultz teaches wherein the virtual obstacle object represents a risk to the aerial vehicle that is not visible (Paragraph 0078, It is obvious that some of these hazards are not necessarily visible but still might pose a risk to the aerial vehicle).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Roy, further in view of Parrello, as applied to claim 17, and further in view of Abernathy.
 With respect to claim 19, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 17. None of the combination of the previously cited prior art teaches the following features.
However, these features are taught by Abernathy: wherein the apparatus is caused to further perform: updating the risk-related data continuously, periodically, according to a schedule, or a combination thereof, and updating the at least one risk area, the virtual obstacle object, the flight path, or a combination thereof based on the updated risk-related data (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments”, this means that the risk-related data is being periodically updated which allows for the risk area risk area to also be updated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of the previously cited prior art to incorporate the teachings of Abernathy of updating the risk related data based on a certain criteria. Doing so would ensure that the calculated hazard areas being used to determine the flight path are kept up to date and account for any changes that might occur making the flight path safer.
With respect to claim 20, the combination of the previously cited prior art teaches the non-transitory computer-readable storage medium of claim 19. Additionally, Abernathy teaches wherein the apparatus is caused to further perform: dynamically adjusting at least one dimension of the virtual obstacle object as a function of time based on the updating of the at least one risk area (Paragraph 0024, "The color coding can be determined in real time based on topological measurements and safety criteria to thereby adapt to dynamic, unknown, or partially known environments”, this means that the size and shape of the risk area is being dynamically adjusted).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of the previously cited prior art with the aforementioned additional features of Abernathy to ensure that the calculated hazard areas being used to determine the flight path are kept up to date and account for any changes that might occur making the flight path safer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winkle et al. (US PG Pub. 2019/0043254) teaches generating a 3d map based on signal strength based on at least in part on traffic patterns and population density.  Downey et al. (US PG Pub. 2015/0325064) teaches determining a flight pattern based on risk assessment, wherein the risk assessment is due in part to population density (see at least paragraph 0057).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662